F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         July 14, 2005
                                 TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                             Clerk

 DARREN CHARLES BLUEMEL,
               Plaintiff-Appellant,                     No. 05-4022
          v.                                  (D.C. No. 2:04-CV-1162-DAK)
 SCOTT V. CARVER, MIKE                                   (D. Utah)
 CHABRIES; BELLE BROUGH;
 CLINT S. FRIEL; TOM ANDERSON;
 HAZEN L. LOCKE; DENISE
 EVANS; CRAIG BALLS; EDWARD
 KINGSFORD; CHUCK WILSON;
 BRUCE BAILEY; HANK GALETKA;
 FRED VANDERVEUR; DAVID
 WORTHINGTON; and SIDNEY
 ROBERTS, in their individual and
 official capacities.
               Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before EBEL, McKAY, and HENRY, Circuit Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining Mr. Bluemel’s brief and the appellate record, this panel

has determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se state prisoner civil rights appeal under 42 U.S.C. § 1983.

In his claim to the district court, Mr. Bluemel asserted that his civil rights were

violated by Utah Department of Corrections officials (Defendants). Seeking

compensatory, exemplary, and nominal damages in the district court, Mr. Bluemel

raised multiple claims, including lack of legal access, failure to protect,

retaliation for exercising a First Amendment right, inadequate medical care, and

fraudulent concealment. The district court dismissed the complaint without

prejudice because Mr. Bluemel failed to exhaust his administrative remedies. Mr.

Bluemel appeals to this court.

      We agree with the district court that Mr. Bluemel “must have already

totally exhausted his claims through all correctional facility grievance levels”

before he can prosecute his claims in federal court. Dist. Ct. Order at 1(citing 42

U.S.C. § 1997e(a)). After a thorough review of Mr. Bluemel’s brief and the

record, and for substantially the same reasons as set forth in the district court’s

well-reasoned January 10, 2005 Order, we agree with the district court’s dismissal




                                          -2-
of Mr. Bluemel’s § 1983 case without prejudice.

      AFFIRMED.



                                             Entered for the Court

                                             Monroe G. McKay
                                             Circuit Judge




                                       -3-